En. Juez Asociado Señoe Peanco Soto,
emitió la opinión del tribunal.
Esta es una apelación contra una sentencia de la corte inferior declarando culpable al acusado de un delito de ase-sinato en segundo grado y condenándole a Sufrir la pena de diez y nueve años de presidio con trabajos forzados.
El apelante señala como único motivo de error, haberse negado la ‘corte inferior a comunicar al jurado la siguiente instrucción:
“Si los señores del Jurado tienen duda sobre el verdadero grado ■del delito, o sea si se trata de un asesinato en segundo grado o un homicidio voluntario, entonces esta duda- debe resolverse en favor del acusado y declararlo culpable de homicidio voluntario, y no de asesinato en segundo grado.”
De un examen cuidadoso de la prueba se puede decir que la corte inferior estuvo justificada al negar dicha instrucción. No se desprende de la misma, directa ni indirectamente, que el delito cometido pudiera calificarse de homicidio. Los he-chos demuestran que el día a que se refiere la acusación, el acusado seguía detrás de la interfecta, quien era una niña de escuela y contaba unos 15 años de edad; que el acusado la llamaba con insistencia y ella no contestaba, continuando su marcha y entrando en la logia de Barcelonetá, donde per-seguida" por el acusado le hizo súbitamente un primer dis-paro que la derribó y ya en el suelo le repitió tres disparos más, haciendo blanco y causándole cuatro heridas cuya des-cripción es como sigue: una herida en la sien derecha, sin agujero de salida y con destrucción de la masa encefálica; *897otra en la región mastoide con penetración en la masa en-cefálica y sin agujero de salida; otra en la región subcla-vicular izquierda con penetración en el pulmón y la otra en la espalda, alojándose el proyectil en el hueso homóplato. Las dos primeras heridas fueron mortales por necesidad y el perito médico al verificar inmediatamente el examen de las mismas, dice: “Aún estaba el vestido encendido, porque parece que fué muy cerca.”
De otra parte la prueba del acusado consistió en la de-claración de un testigo que solamente refiere el incidente de haberse negado la interfecta a bailar en cierta casa que el dueño celebraba el cumpleaños de su hija, y que sabe por manifestaciones del acusado, que mantenían relaciones amorosas.
Esta prueba de defensa en nada altera la pfiúeba de cargo, que revela un claro asesinato.
El apelante, no obstante, sostiene que habiendo la corte inferior instruido al jurado lo que constituye el delito de homicidio voluntario, era lógico que diera la instrucción so-licitada. Sin embargó, la instrucción comunicada por ■ el juez inferior en tal sentido fué más bien un error, pues dicho juez no tuvo base alguna en la prueba para haber ins-truido al jurado lo que se entiende por homicidio voluntario.-
El punto en cuestión ya había sido resuelto en los casos de El Pueblo v. Lasalle, 18 D.P.R. 422, y El Pueblo v. Alméstico, 18 D.P.R. 321, en los cuales esta Corte Suprema, en el primer caso, dijo: “No constituye error el dejar el tribunal de instruir al jurado acerca de los preceptos lega-les que rigen el delito de asesinato en segundo grado, cuando la prueba demuestra únicamente la comisión de un delito de asesinato en primer grado;” y en el segundo: “No comete error el tribunal que en un caso de asesinato en primer grado no instruye al jurado respecto del delito de homici-dio, cuando no hay nada en la evidencia que pudiera justi-ficar el que el delito se rebajara a ese grado.”
*898En la obra de Blashfíeld sobre instrucciones al jurado, se dice:
‘‘Las instrucciones al jurado deben ser aplicables y limitadas a la- evidencia aducida en el caso. Es un error dar instrucciones ba-sadas en un estado de hechos- en el cual no hay evidencia que lo soporte.” Yol. 1, p. 194.
Habiéndose considerado el único error que fue apuntado y no apareciendo de los autos error alguno cometido, debe confirmarse la sentencia inferior.